Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 12/23/2020. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.724 V0.4.0, ("3rd Generation Partnership Project; Technical Specification Group Services and System aspects; Study on Cellular loT support and evolution for the 5G System (Release16)," June 2018), hereinafter (“3GPP_TR 23.724_V0.4.0”), in view of Motorola mobility, et al. (“UE Disabling the 5G capability”, SA WG2 Meeting #S2-127BIS,  S2-185415, 28 May-01 June), hereinafter (“Motorola_ S2-185415”).
3GPP TR 23.724 V0.4.0 is provided in the IDS filed 01/29/2021. Motorola_ S2-185415 is provided in the IDS filed  09/08/2021

Claim 1
3GPP_TR 23.724_V0.4.0 discloses  a redirection method, comprising: 
receiving, by a terminal, redirection indication information from a mobility management network element in a first system (section 5.15.1 in pg. 28, Rel-15 provides a mechanism to indicate over E-UTRA whether connectivity to SGC is available, and a mechanism for the UE to indicate whether it has selected EPC or SGC in RRC signaling, etc., in the networks that support CIoT features in both EPC and 5GC, the operator may seek for load balancing the UEs between the two systems. For example, initially the CloT UEs are connected to the EPC, but once the capacity of 5GC increases or EPC decreases, step by step more UEs are moved to 5GC, or vice versa. This key issue aims at studying how to inform the UE whether and which 5GS CIoT features are available in 5GC, and how to steer the UE to EPC or 5GC based on operator policies or load 
selecting, by the terminal, a second system based on the redirection indication information (sections 5.15.2-3 in pgs. 28-29, a UE supporting 5G CIoT feature(s) and EPC CIoT optimizations performs CN type selection (EPC vs 5GC) based on the information about the features available for EPS (i.e., CP and/or UP optimizations) and 5GC.  A UE selecting 5GC may also request 5G CIoT feature(s) during RRC connection establishment procedure, etc.).
The feature of “sending, by the terminal, a message to the second system, wherein the message requests to access the second system” is implicit and/or at least obvious in view of the teachings of Motorola_ S2-185415. In particular,  3GPP_TR 23.724_V0.4.0 discloses: a UE supporting 5G CIoT feature(s) and EPC CIoT optimizations performs CN type selection (EPC vs 5GC) based on the information about the features available for EPS (i.e., CP and/or UP optimizations) and 5GC.  A UE selecting 5GC may also request 5G CIoT feature(s) during RRC connection establishment procedure, etc., if the UE has selected SGC, the 5GC can based on e.g. operator policy or load conditions, redirect the UE to EPC, and vice versa, etc., if the 5GC has redirected the UE to EPC, the EPC indicates the idle mode camping policy and connected mode mobility restrictions to RAN to prevent mobility to SGC, and vice versa. See 3GPP_TR 23.724_V0.4.0, sections 5.15.2-3 in pgs. 28-29).
performs initial access either through E-UTRAN that connects to 5GC or NR towards 5GC; performs initial access through E-U'TRAN towards EPC, if supported and needed; performs EPC NAS or 5GC NAS procedures over E-UTRAN or NR respectively (i.e. Mobility Management, Session Management, etc.) depending on whether the UE requests 5GC access or EPC access, if the UE also supports EPC NAS. When camping on an E-U'TRA cell connected to both EPC and 5GC, a UE supporting EPC NAS and 5GC NAS shall select a core network type (EPC or 5GC) and initiate the corresponding NAS procedure as specified in TS 23.122 [17], etc., it is also expected that the UE AS layer is made aware by the UE NAS layer whether a NAS signaling connection is to be initiated to the 5GC. Based on that, UE AS layer indicates to the RAN whether it is requesting 5GC access (i.e. "SGC requested” indication). The RAN uses this indication to determine whether a UE is requesting 5GC access or an EPC access. RAN routes NAS signaling to the applicable AMF or MME accordingly. See Motorola_ S2-185415, section 5.17.1.1 in pgs. 2-3.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the UE select and directly or indirectly send access request signaling towards a selected  system, as taught by  Motorola_ S2-185415, so as to meet different communications systems design configurations, e.g. co-located or non-co-located RANs,  and/or conform the access procedures to a particular standards deployed by the communications system supported by the UE, as suggested by Motorola_ S2-185415 above.  


	3GPP_TR 23.724_V0.4.0 as modified further teaches [T]he method according to claim 1, wherein before receiving redirection indication information, the method further comprises sending, by the terminal to the mobility management network element , a cellular of things (CIOT) feature supported by the terminal in the second system and a CIOT feature preferred by the terminal in the second system. (3GPP_TR 23.724_V0.4.0, Sections 5.15.2-3 in pgs. 28-29, a UE selecting 5GC may also request 5G CIoT feature(s) during RRC connection establishment procedure, etc., if the UE has requested 5G CIoT feature(s), the RAN takes that into account for AMF selection; also see Motorola_ S2-185415, section “Reason for change”, pg.1,  The 5GC NAS capabilities are used to access the 5GC and if the UE does not want to access 5GC (due to use of network services not supported in 5GC), the UE disables the 5GC NAS capabilities)..

	Claim 3
	3GPP_TR 23.724_V0.4.0 as modified further teaches [T]he method according to claim 2 , wherein the redirection indication information is received after determining to redirect the terminal to the second system based on the first CIOT feature and the second CIOT feature (3GPP_TR 23.724_V0.4.0, Sections 5.15.2-3 in pgs. 28-29, a UE selecting 5GC may also request 5G CIoT feature(s) during RRC connection establishment procedure, etc., if the UE has requested 5G CIoT feature(s), the RAN takes that into account for AMF selection, i.e. the UE first request and obtains the features and then select, or be directed to, a different system; also see Motorola_ S2-185415, section “Reason for change”, pg.1,  The 5GC NAS capabilities are used to access the 5GC and 

	Claim 4
	3GPP_TR 23.724_V0.4.0 as modified further teaches [T]he redirection method according to claim 1, further comprising disabling, by the terminal, a cellular internet of things (CIOT) feature supported by the terminal in the first system (the terminal i a CIOT feature supported by the terminal in the first system. (Motorola_ S2-185415, section “Reason for change”, pg.1,  The 5GC NAS capabilities are used to access the 5GC and if the UE does not want to access 5GC (due to use of network services not supported in 5GC), the UE disables the 5GC NAS capabilities).

	Claim 5
	3GPP_TR 23.724_V0.4.0 as modified further teaches [T]he method according to claim 1, wherein the first system is a 5th generation mobile communications system (5GS), the second system is an evolved packet core (EPC) , and the message is an attach request message or a tracking area update request message; or the first system is an EPC , the second system is a 5GS, and the message is a registration request message. (Motorola_ S2-185415, section 5.17.1.1 in pgs. 2-3, A UE that supports camping on 5GS with 5GC NAS: performs initial access either through E-UTRAN that connects to 5GC or NR towards 5GC, etc., performs EPC NAS or 5GC NAS procedures over E-UTRAN or NR respectively (i.e. Mobility Management, Session Management, etc.) depending on whether the UE requests 5GC access or EPC access, if the UE also supports EPC NAS, etc., it is also expected that the UE AS layer is made aware by the UE NAS layer whether a NAS signaling connection is to be initiated to the 5GC. Based on that, UE AS layer indicates to the RAN whether it is requesting 5GC access (i.e. "SGC requested” indication). The RAN uses this indication to determine whether a UE is requesting 5GC access or an EPC access. RAN routes NAS signaling to the applicable AMF or MME accordingly; also see  Motorola, section 5.17.1.1, last paragraph  in pg.3, The UE that wants to use one or more of these functionalities not supported by 5GS, when in CM-IDLE may disable the 5GC NAS capabilities that allow the UE to register with 5GS).

	Claim 6
	3GPP_TR 23.724_V0.4.0 as modified further teaches [T]he redirection method according to claim 1, wherein the receiving the redirection indication information comprises receiving, by the terminal, a non-access stratum (NAS) message from the mobility management network element , and wherein the NAS message carries the redirection indication information. (Motorola_ S2-185415 discloses: A UE that supports camping on 5GS with 5GC NAS: performs initial access either through E-UTRAN that connects to 5GC or NR towards 5GC, etc., performs EPC NAS or 5GC NAS procedures over E-UTRAN or NR respectively (i.e. Mobility Management, Session Management, etc.) depending on whether the UE requests 5GC access or EPC access, if the UE also supports EPC NAS, etc., it is also expected that the UE AS layer is made aware by the UE NAS layer whether a NAS signaling connection is to be initiated to the 5GC. Based on that, UE AS layer indicates to the RAN whether it is requesting 5GC access (i.e. "SGC requested” indication). The RAN uses this indication to determine whether a UE is requesting 5GC access or an EPC access. RAN routes NAS signaling to the applicable AMF or MME accordingly).

	Claim 7
The claim represents the communication apparatus, e.g. terminal, UE), recited in ad performing the method of claim 1. The claim is therefore rejected using the same ground and motivation used for rejecting claim 1 above. 3GPP_TR 23.724_V0.4.0 in view of Motorola_ S2-185415 discloses a terminal inherently comprising a processor and transceiver as recited in the claim. See for example, Motorola_ S2-185415, fig. 5.17.1.1-1, user equipment operating in the EPC and 5G CN as shown.

Claim 8
The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.

Claim 9
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 10
The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.


The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 12
The claim is rejected using the same grounds and motivation used for rejecting claim 6 above.

	Claim 13
3GPP_TR 23.724_V0.4.0 discloses  A communications system, comprising a second system, a first system comprising a mobility management network element (section 5.15.1 in pg. 28, in the networks that support CIoT features in both EPC and 5GC, the operator may seek for load balancing the UEs between the two systems, etc.; section 5.15.2-3 in pgs. 28-29, a UE selecting 5GC may also request 5G CIoT feature(s) during RRC connection establishment procedure. – If the UE has requested 5G CIoT feature(s), the RAN takes that into account for AMF selection, etc.), wherein  the mobility management network element is configured to:
determine, based on a cellular internet of things (CIOT) feature supported by a terminal in the second system [and a CIOT feature preferred by the terminal in the second system], to redirect the terminal to the second system (section 5.15.2, first paragraph in  pg. 29, It shall be possible for the RAN to take into account CIoT feature indication(s) from the UE to perform AMF selection. Upon UE selecting 5GC, it shall be possible for 
send redirection indication information to the terminal, wherein the redirection indication information indicates the terminal to redirect to the second system. (section 5.15.2, first paragraph in  pg. 29, It shall be possible for the RAN to take into account CIoT feature indication(s) from the UE to perform AMF selection. Upon UE selecting 5GC, it shall be possible for the SGC, based on e.g. operator policy or load conditions, to redirect the UE to EPC, and vice versa).
3GPP_TR 23.724_V0.4.0 does not expressly disclose the determination is further based on a CIOT feature preferred by the terminal in the second system.
However, Motorola_ S2-185415 discloses: The 5GC NAS capabilities are used to access the 5GC and if the UE does not want to access 5GC (due to use of network services not supported in 5GC), the UE disables the 5GC NAS capabilities. See Motorola_ S2-185415, section “Reason for change”, pg.1. Motorola_ S2-185415 further discloses: The UE that wants to use one or more of these functionalities not supported by 5GS, when in CM-IDLE may disable the 5GC NAS capabilities that allow the UE to register with 5GS, i.e. the redirection is based on disabling a preferred one or more features . See Section 5.17.1.1, last paragraph in pg.3.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the redirection process of 3GPP_TR 23.724_V0.4.0 by considering the preferred and/or unsupported feature in determination of the suitable redirection system, e.g. by disabling said feature in the UE, , as taught by  Motorola_ S2-185415, so enable the UE to redirect and register in a second system based 

Claim 14
3GPP_TR 23.724_V0.4.0 as modified further teaches [T]he communications system according to claim 13, wherein the mobility management network element is further configured to receive from the terminal, the first CIOT feature and the second CIOT feature (3GPP_TR 23.724_V0.4.0, Sections 5.15.2-3 in pgs. 28-29, a UE selecting 5GC may also request 5G CIoT feature(s) during RRC connection establishment procedure, etc., if the UE has requested 5G CIoT feature(s), the RAN takes that into account for AMF selection; also see Motorola_ S2-185415, section “Reason for change”, pg.1,  The 5GC NAS capabilities are used to access the 5GC and if the UE does not want to access 5GC (due to use of network services not supported in 5GC), the UE disables the 5GC NAS capabilities).

Claim 15
3GPP_TR 23.724_V0.4.0 as modified further teaches [T]he communications system according to claim 13, wherein the first system is a 5th generation mobile communications system (5GS) and  the second system is an evolved packet core (EPC); or the first system is an EPC system and the second system is a 5GS (Motorola_ S2-185415, section 5.17.1.1 in pgs. 2-3, A UE that supports camping on 5GS with 5GC NAS: performs initial access either through E-UTRAN that connects to 5GC or NR towards 

Claim 16
3GPP_TR 23.724_V0.4.0 as modified further teaches [T]he communications system according to claim 13, wherein the redirection indication information is included in a non-access stratum (NAS) message. (Motorola_ S2-185415 discloses: A UE that supports camping on 5GS with 5GC NAS: performs initial access either through E-UTRAN that connects to 5GC or NR towards 5GC, etc., performs EPC NAS or 5GC NAS procedures over E-UTRAN or NR respectively (i.e. Mobility Management, Session Management, etc.) depending on whether the UE requests 5GC access or EPC access, if the UE also supports EPC NAS, etc., it is also expected that the UE AS layer is made aware by the UE NAS layer whether a NAS signaling connection is to be initiated to the 5GC. Based on that, UE AS layer indicates to the RAN whether it is requesting 5GC access (i.e. "SGC requested” indication). The RAN uses this indication to determine whether a UE is requesting 5GC access or an EPC access. RAN routes NAS signaling to the applicable AMF or MME accordingly).

The claim represents a communication apparatus, e.g. a mobility management function, recited in the system of claim 13 and performing the functional steps recited therein. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 13 above. 3GPP_TR 23.724_V0.4.0 in view of Motorola_ S2-185415 discloses a mobility management function comprising a processor and transceiver as recited in the claim. See for example, 3GPP_TR 23.724_V0.4.0, Sections 5.15.2-3 in pgs. 28-29, a UE selecting 5GC may also request 5G CIoT feature(s) during RRC connection establishment procedure, etc., if the UE has requested 5G CIoT feature(s), the RAN takes that into account for AMF selection. Here the AMF inherently comprises a processor and memory as recited. Further see Motorola_ S2-185415, fig. 5.17.1.1-1, EPC and 5G CN systems architecture, wherein both the EPC and the 5G CN comprise mobility functions inherently comprises processors and memories as recited in the claim.

Claim 18
The claim is rejected using the same grounds and motivation used for rejecting claim 14 above.

Claim 19
The claim is rejected using the same grounds and motivation used for rejecting claim 15 above.



The claim is rejected using the same grounds and motivation used for rejecting claim 16 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641